DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species I – Cam arm and lever locking mechanism, Figs. 1-4;
Species II – Cam arm locking mechanism, Figs. 5-11;
Species III –with threaded shaft and a nut within the body, Figs. 12-16;
Species IV –with threaded shaft and an exterior nut, Figs. 17-21;
Species V – with teeth along the frame, Figs. 22-23;
Species VI – another embodiment with teeth along the frame, Figs. 24-25;
Species VII – with a collet, Figs. 26-29;
Species VIII – with frame adapted to connect hook, Figs. 30-35;
Species IX – for use with another connector, Figs. 36-40;
Species X – with attachment to a lead lure, Figs. 41-48;
Species XI – with a wedge and wedge cavity, Figs. 49-56; and
Species XII – line secured with threaded shaft, Figs. 57-62

The species are independent or distinct because they are different embodiments of a line coupler that require separate searches and have attained separate status in the art. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: separate searches are applicable to the different lure configurations and mechanisms of securing the line.  For example, separate search terms such as cam, lever, threaded shaft, teeth, textured surface (abrasive, grooves, ridges), collet, and lead/second lure. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

NOTE: A proper reply will include a selection of a Species. Also, the applicant must specify which claims read on the chosen selection.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was not made to request an oral election due to complexity of the above restriction requirement, and did not result in an election being made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MARIA E GRABER/Examiner, Art Unit 3644                               
                                                                                                                                                                         /TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644